Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed invention of: 
A vehicle driving device comprising:
a rotary electric machine that is a driving force source of a first wheel and a second wheel;
a speed reduction device that reduces a speed of a rotation of the rotary electric machine; and
a differential gear device that distributes to the first wheel and the second wheel, a driving force that is transmitted from the rotary electric machine via the speed reduction device, wherein
the speed reduction device and the differential gear device are disposed coaxially with the rotary electric machine,
the speed reduction device has a first planetary gear mechanism and a second planetary gear mechanism, and the first planetary gear mechanism is disposed on a rotary electric machine side relative to the second planetary gear mechanism in an order of a power transmission path, and

No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious. The patentable feature is found in the last paragraph of the claim. Applicant has surmised that making the ratio of the first stage planetary gearing smaller than the second stage,  the transmission as a whole can be made smaller and more compact (see the Summary of the Invention in the Specification). None of the prior art cited shows a first stage planetary gearing where the first stage has a smaller gear ratio than the second stage. They all show the opposite, or they show the same (approximately) gear ratio. While it may be obvious as an abstract concept to make gear ratios anything one likes, in order to support a rejection of obviousness, the prior art must suggest it, or there must be an obvious reason from one of ordinary skill in this art. Such is not the case here, since those of ordinary skill, as evidenced by the references cited, do not support such an idea at all. Further, the choice of gear ratio is not a mere design choice either since the ratios determine the torque transmitted and thus also the face width of the gears. Changing gear ratios on a whim may in fact cause the transmission to fail, or wear out much faster than desired. Thus, gear ratios are not selected in a vacuum without due consideration of other factors in the gearing, particularly torque transmission, gear size and bearing choice, for example. There does not appear to even be a reference that states that anyone can make the gear ratios anything they like, either. Thus, the preponderance of the evidence the examiner was able to find suggests that those of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 26 October 2020 and 05 March 2020 have been considered by the examiner. 
	The Written Opinion, filed 05 March 2020, has been considered by the examiner. The rejection of the claims does not meet the requirements of US patent law and is therefore not sustained. The reference JP ‘806 does not support the rejection of the claims as obvious because the ratio of the first gear stage is not smaller than that of the second gear stage, and there is no evidence presented that would prove, or even support, such a modification of the base reference JP ‘111. The error in the rejection is assuming that selecting a particular gear ratio is a matter of design choice when in fact it is much more complicated than that. 
None of the references show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Thursday, March 4, 2021